            Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
CITY OF ST. CLAIR SHORES POLICE AND :               Civil Action No. 1:21-cv-03385-NRB
FIRE RETIREMENT SYSTEM, Individually :
and on Behalf of All Others Similarly Situated, :   CLASS ACTION
                                                :
                             Plaintiff,         :   STIPULATION AND [PROPOSED] ORDER:
                                                :   (1) APPOINTING SHEET METAL
       vs.                                      :   WORKERS PENSION PLAN OF
                                                :   NORTHERN CALIFORNIA AND PEACE
CREDIT SUISSE GROUP AG, THOMAS                  :   OFFICERS’ ANNUITY AND BENEFIT
GOTTSTEIN, LARA J. WARNER and                   :   FUND OF GEORGIA AS LEAD
DAVID R. MATHERS,                               :   PLAINTIFF; AND (2) APPROVING
                                                :   SELECTION OF ROBBINS GELLER
                             Defendants.            RUDMAN & DOWD LLP AND SAXENA
                                                :
                                                x   WHITE P.A. AS LEAD COUNSEL




4838-2020-8880.v1
             Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 2 of 6




        WHEREAS, this action was commenced on April 16, 2021 against defendants Credit Suisse

Group AG (“Credit Suisse”), Thomas Gottstein, Lara J. Warner and David R. Mathers (collectively,

“defendants”), alleging violations of the federal securities laws;

        WHEREAS, on June 15, 2021, Sheet Metal Workers Pension Plan of Northern California

(“Northern California SMW”) and Peace Officers’ Annuity and Benefit Fund of Georgia (“Georgia

Peace Officers”) each moved this Court requesting appointment as lead plaintiff (see ECF Nos. 16,

21);

        WHEREAS, the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C.

§78u-4(a)(3)(B)(iii), provides, inter alia, that the most adequate plaintiff to serve as lead plaintiff is,

in the determination of the Court, the “person or group of persons” that has the largest financial

interest in the relief sought by the class and otherwise satisfies the relevant requirements of Rule 23

of the Federal Rules of Civil Procedure;

        WHEREAS, 15 U.S.C. §78u-4(a)(3)(B)(iv) provides that, subject to the approval of the

Court, the most adequate plaintiff will select and retain counsel to represent the class, and Northern

California SMW selected and retained the law firm of Robbins Geller Rudman & Dowd LLP

(“Robbins Geller”), and Georgia Peace Officers selected and retained the law firm of Saxena White

P.A. (“Saxena White”) to pursue this litigation on behalf of the class if they are appointed Lead

Plaintiff;

        WHEREAS, after reviewing each other’s submissions to the Court, Northern California

SMW and Georgia Peace Officers – as the only two movants in contention for appointment as lead

plaintiff and as sophisticated institutional investors with complementary trading patterns – each

concluded that: (1) it would be in the best interests of the class for Northern California SMW and

Georgia Peace Officers to jointly serve as Lead Plaintiff and for their respective selection of counsel,
           Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 3 of 6




the law firms of Robbins Geller and Saxena White, to jointly serve as Lead Counsel; and (2) a

protracted dispute concerning lead plaintiff appointment in this action is not in the best interests of

the class whereas jointly prosecuting this litigation would be appropriate and assist with the speedy

commencement of this litigation;

         WHEREAS, Robbins Geller and Saxena White have experience serving together as lead

counsel in securities class actions and understand the importance of not performing duplicative work

and undertake to use their best efforts to not duplicate work;1 and

         WHEREAS, courts in this District, including this Court, have endorsed stipulations among

competing lead plaintiff movants as promoting the statutory purposes of the PSLRA, and have

permitted “‘independent lead plaintiff movants [to] join together.’” In re Rockwell Med., Inc. Sec.

Litig., No. 1:16-cv-01691-RJS, ECF No. 18 at 2-3 (S.D.N.Y. May 20, 2016) (citing Pirelli

Armstrong Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co, Inc.., 229 F.R.D. 395 (S.D.N.Y.

2004)); see also Cox v. Delphi Corp., No. 1:05-cv-02637-NRB, ECF No. 32 (S.D.N.Y. June 27,

2005); In re: Phillip Morris Int’l Inc. Sec. Litig., No. 1:18-cv-08049-RA, ECF No. 82 (S.D.N.Y.

Feb. 25, 2019); In re Ability, Inc. Sec. Litig., No. 1:16-cv-03893-VM, ECF No. 19 (S.D.N.Y. Aug.

12, 2016); Urban v. GW Pharm. PLC, No. 1:16-cv-00472-RWS, ECF No. 20 (S.D.N.Y. Apr. 4,

2016).

    IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, as follows:
            1. Northern California SMW and Georgia Peace Officers are hereby appointed Lead

                Plaintiff in the above-captioned consolidated action and any subsequently filed or


1
        As an example, Robbins Geller and Saxena White are currently preparing for a trial set to
commence on September 17, 2021 in Plymouth Cnty. Ret. Sys. v. Patterson Cos., No. 0:18-cv-00871
(D. Minn), a securities class action in which the firms have worked side-by-side over the last three
years to overcome defendants’ motion to dismiss, obtain class certification, complete discovery and
oppose defendants’ efforts to obtain summary judgment.

                                                 -2-
Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 4 of 6
          Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 5 of 6




                                  CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on June 29, 2021, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                    /s/ Samuel H. Rudman
                                                    SAMUEL H. RUDMAN

                                                    ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
                                                    58 South Service Road, Suite 200
                                                    Melville, NY 11747
                                                    Telephone: 631/367-7100
                                                    631/367-1173 (fax)

                                                    E-mail: srudman@rgrdlaw.com
SDNY CM/ECF NextGen Version 1.6-                                       Page 1 of 1
         Case 1:21-cv-03385-NRB Document 30 Filed 06/29/21 Page 6 of 6


Mailing Information for a Case 1:21-cv-03385-NRB City of St. Clair Shores Police and Fire Retirement
System v. Credit Suisse Group AG et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

    • Tara Halsch Curtin
      tcurtin@cahill.com,MA@cahill.com

    • Joel Laurence Kurtzberg
      JKurtzberg@cahill.com,chong@cahill.com,mpalmer-
      sherman@cahill.com,MA@cahill.com,lrackow@cahill.com,mconrad@cahill.com,ebuckel@cahill.com,amintz@cahill.com

    • Adam Shawn Mintz
      amintz@cahill.com,mwheatley@cahill.com,JKoch@cahill.com,MA@cahill.com,CCarroll@cahill.com,ITorres@cahill.com,ABenintendi@cahill.com,eweinstein@cahil

    • Sheila Chithran Ramesh
      sramesh@cahill.com,MA@cahill.com

    • David Avi Rosenfeld
      drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,e_file_sd@rgrdlaw.com,drosenfeld@ecf.courtdrive.com

    • Samuel Howard Rudman
      srudman@rgrdlaw.com,e_file_ny@rgrdlaw.com,mblasy@rgrdlaw.com,e_file_sd@rgrdlaw.com

    • Steven B. Singer
      ssinger@saxenawhite.com,e-file@saxenawhite.com

    • Herbert Scott Washer
      hwasher@cahill.com,MA@cahill.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
• (No manual recipients)




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?132599889047283-L_1_0-1                                                                                      6/29/2021
